823 So.2d 322 (2002)
Barry Wayne COCKRELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5076.
District Court of Appeal of Florida, Second District.
August 16, 2002.
*323 James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
COVINGTON, Judge.
The appellant, Barry Wayne Cockrell, challenges an order that revokes the community control he was serving for offenses he committed in 1998 and 1999. We affirm the revocation without discussion. We, however, remand this cause for correction of the written revocation order to conform to the trial court's oral pronouncement. Specifically, the trial court announced at the close of the revocation hearing that it was revoking Cockrell's community control only upon a finding that he willfully and substantially violated community control condition ten, which prohibited him from leaving his approved residence without permission. The order inaccurately reflects that Cockrell additionally violated community control condition twenty, which required him to obtain a drug evaluation.
Affirmed, but remanded for corrections.
BLUE, C.J., and DAVIS, J., Concur.